Citation Nr: 1510629	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected anxiety and depressive disorder.

2.  Entitlement to an increased disability rating for a service-connected right ear hearing loss disability.

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for ischemic heart disease.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

These matters came to the Board of Veterans' Appeals (Board) on appeal from 10 rating decisions issued by the Huntington, West Virginia Regional Office (RO).  

In October 2014, during the course of the appeal, the Veteran and his spouse testified at a videoconference hearing before the Veterans Law Judge whose signature appears at the end of this decision.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder, hearing loss, cervical spine disorder, lumbar spine disorder, right knee disorder, ischemic heart disease, and allergic rhinitis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Huntington, West Virginia VA Medical Center (VAMC) dating from January 2013 through the present.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request from the Social Security Administration complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.  If these records are not available, a negative reply is required.

3.  Review the claims, and consider whether (new) VA examination(s) are necessary.

4.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




